DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claims 1, 9 and 17 are allowed because applicant’s argument is persuasive the prior arts of record doesn’t teach the amended limitation, “obtaining a three-dimensional face model corresponding to a user picture, and selecting a sample oral cavity model from pre-existing oral cavity model library for the three-dimensional face model, the three-dimensional face model including an oral cavity position parameter, an expression parameter and a linkage weight associated with the expression parameter” and “performing form adjustment on an oral cavity form of the registered sample oral cavity model by using the expression parameter and the linkage weight of the three- dimensional face model to generate a target oral cavity model.” Examiner’s further search didn’t provide any applicable prior art that can be used alone or in combination teaches the amended limitation.

Dependent claims 2-8, 10-16 and 18-20 are also allowed by virtue of dependency.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616